DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant amended the claims with added limitations and are rejected under new grounds of rejection with a newly found prior art.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al (US 20170338520 A1) in view of Zeng (US 20180198110 A1).
Regarding claim 1, Lim discloses a connection module (2) for a battery comprising a plurality of metal bus bar (22B), a circuit board (25) and an insulating protector (21) (insulating frame). Lim teaches that the metal bus bars (22B) electrically connect adjacent ones of the plurality of batteries and electronic components are mounted on the circuit board. Lim teaches that the insulating protector (21) comprises an assembling side (213) (bottom wall) and the circuit board adapter (25) protrudes from the bottom wall and is configured to hold the circuit board (3) and the bus bar arrangement portion is configured to hold the bus bar (22B) [Abstract; Fig. 1-8; paragraph 0006-0022, 0042-0050]. Lim does not teach that the board arrangement portion is oriented in a plane that extends generally parallel to a plane in which the bus 
Regarding claim 2, Although, Lim remains silent about a protruding dimension of the board arrangement portion as measured from the bottom wall is smaller than a protruding dimension of the bus bar arrangement portion as measured from the bottom wall; it is noted that absent any criticality of this dimension, maintaining such a measurement for fitting of the connection module in a specified location would be within the technical grasp of a skilled artisan in the art.

8.	Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al (US 20170338520 A1) in view of Zeng (US 20180198110 A1) as applied in claim 1 and further in view of Langston et al (US 6087805 A).
Regarding claims 3-4, Lim teaches that the battery connection module (2) further comprises a plurality of sensing units (26) (detection conductive paths) which are provided to the insulating frame 21. Each sensing unit (26) comprises a sensor (261) 
Regarding claim 5, Lim teaches that the insulating protector has a connector holding portion configured to hold the connection module-side connector (41) [Fig. 2; paragraph 0048].
Regarding claims 6-7, Lim teaches that the insulating protector has a sensing units (26) (detection conductive paths) wiring portion in which one or both of the detection conductive paths and the relay conductive paths are to be arranged [ Fig. 2-3].
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723